Title: From George Washington to Henry Lee, Jr., 8 September 1797
From: Washington, George
To: Lee, Henry Jr.



Dear Sir,
Mount Vernon 8th Septr 1797

Your favour of the 27th Ult. with its enclosures, came safe to hand.
When the negociable note for $1000 is paid, and the 30 barrels of Corn are received, the amount of both will be carried to your credit.
I am told that the present price of Wheat in Alexandria is 8/ but I can fix no price now for what may be delivered 2, 3, 4 or even 6 months hence, or, perhaps, not at all (if you depend upon purchasing) in case of a rise, when there is no obligation to deliver any specific quantity, or at any specified time. All I can say on this subject is, that if you have Wheat of your own to dispose of, or can purchase & deliver it at my Mill, where, with my convenience of Boats & hands, it can be done as expeditiously as at Alexandria—I will allow, at the times of delivery, the full price that is given in cash at the latter place—more I cannot, less I do not wish to do; as the price of my flour must be regulated by the cost of the Wheat.
You cannot, I presume, be at a loss for the statement of the acct between us, when you will recollect that $6.666 37/100 was, by agreement, with interest on the whole sum of $20,000 to have been paid me on the first day of december last; and that on the 27th of Feby following, you paid me Seven hundred dollars in cash, & gave me Read & Fords obligation to transfer 70 shares (a month after) in the Bank of Columbia; the value of which you estimated at 40 dollars each, when they were actually selling at that moment in the market, at, or near, 18 prCt under par; by which I actually received no more than about $2300 in lieu of $2800; besides loosing a months interest on the last mentioned sum, for which my receipt was passed.
As the payments here mentioned are all I have received, except go Barrels of Corn delivered the  day of last month at 21/8, I presume the object of your request must be to know in what light I view the payment of the 70 shares. I shall therefore frankly declare,

that if a disinterested judge is to be found, who will say that I ought, under the circumstances which prevailed at the time, to loose the difference between the nominal and real price of the shares, I will never utter another word upon the subject: if there is not, or if there are no other circumstances of which I am ignorant, I conceive you yourself will not think it reasonable, or just, that I should loose near $500 in the payment of $2800 when my sole motive for receiving those shares at all, was (inconveniently for myself) to accomodate you.
You say, you informed me at the time, that the stock was a little under par—& as you have said so, I will admit it; though my hurried situation at that time leaves no trace thereof on my memory; while there are several facts which cannot have escaped yours: namely—that more than once (without urging it ardently) I informed you that I was in want of money to clear me out of Philadelphia, properly; (and was obliged, at last, to leave the City without providing many articles of which my family stood in need); that I had declined receiving [James] Wilsons notes when they were proposed, because I could not depend upon converting them into cash; that the offer of Columbia stock, was late & unexpected—of course, seeing no other prospect of obtaining any part of the Instalment, I took them as an accomodation to you; for it will not be denied that, if I had been disposed to appropriate money to this use, I could, & would have been my own caterer, as I was coming to the City myself; that under these circumstances, hurried & perplexed (at the close of the Session) as I then was, with Executive & Legislative business, & with the necessary attention to the change wch was about to take place in my private concerns, afforded no leisure to enquire into the value of Columbia Bank stock, even if I had attended to your information concerning it, and I should from a cursory enquiry only have been struck with no other idea than what occurs continually at the Bank of Alexandria—viz.—that just before a dividend, the stock is a little above, and just after, a little below its nominal value.
I have expressed myself thus, because it comports with my ideas of truth, Justice & propriety; but I mean to enter into no contention, or dispute on the subject, being with very great esteem & regard Dear Sir Your Most Obedient and Affectionate Hble Servt

Go: Washington

